          Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 1 of 30




 OWENS, McCREA LINSCOTT PLLC
 Regina M. McCrea, ISB No. 6845
 Email: rmccrea@omllaw.com
 6500 N. Mineral Drive, Suite 103
 Coeur d’Alene, ID 83815
 Telephone: (208) 762-0203

 MORGAN, LEWIS & BOCKIUS LLP
 Debra L. Fischer
 Email: debra.fischer@morganlewis.com
 Seth M. Gerber
 Email: seth.gerber@morganlewis.com
 2049 Century Park East, Suite 700
 Los Angeles, CA 90067
 Telephone: (310) 907-1000
 Facsimile: (310) 907-1001

 Attorneys for Defendant Lee Tilleman

                                UNITED STATES DISTRICT COURT

                                        DISTRICT OF IDAHO

 KIBBLE & PRENTICE HOLDING                              Case No. 3:21-cv-00083-BLW
 COMPANY, d/b/a USI INSURANCE
 SERVICES NORTHWEST,
                                                         DEFENDANT’S ANSWER TO
                   Plaintiff,                            PLAINTIFF’S COMPLAINT FOR
          v.                                             DAMAGES AND INJUNCTIVE
                                                         RELIEF AND DEMAND FOR JURY
 LEE TILLEMAN,                                           TRIAL

                   Defendant.




               Defendant Lee Tilleman hereby responds to the allegations in the Complaint

filed by Plaintiff Kibble & Prentice Holding Company, d/b/a USI Insurance Services

Northwest (“Plaintiff” or “USI”) as follows:

                                                PARTIES

     1.        USINW is a Washington Corporation with its principal place of business in New

York. USINW is a wholly owned subsidiary of USI Insurance Services LLC (“USI


                                                    -1-
                                  Tilleman’s Answer to Plaintiff’s Complaint
          Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 2 of 30



Insurance”), which, through and together with USINW and its other regional subsidiaries

and divisions, is a leading insurance brokerage service provider. USI Insurance is a

Delaware limited liability company with its principal place of business in New York. In

this Complaint, USINW and USI Insurance are collectively referred to as “USI.”

     Defendant’s answer: Defendant lacks sufficient information or belief to admit or

deny the allegations, and on that basis denies the allegations.


     2.    Upon information and belief, Lee Tilleman is an individual citizen of Idaho,

domiciled at 3974 Ridgewater Drive, Lewiston, Idaho 83501.

     Defendant’s answer: Admitted.


                            JURISDICTION AND VENUE

     3.    Jurisdiction is proper in federal court pursuant to 28 U.S.C. § 1332, as this is a

civil action in which the matter in controversy exceeds the sum or value of $75,000,

exclusive of interests and costs, and is between citizens of different states.

     Defendant’s answer: Admitted.


     4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claims set forth in this

Complaint occurred in this District.

     Defendant’s answer: Admitted.


                               FACTUAL ALLEGATIONS

A.   USI’s Business
     5.    USI provides a full range of insurance, risk management, and other related

services to thousands of clients nationwide.

     Defendant’s answer: Defendant admits USI provides a full range of insurance,

risk management, and other related services. Except as so admitted, Defendant lacks


                                              -2-
                            Tilleman’s Answer to Plaintiff’s Complaint
          Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 3 of 30



sufficient information or belief to admit or deny the allegations, and on that basis denies

the allegations.


     6.    USINW is a wholly-owned subsidiary of USI Insurance Services (“USI

Insurance”) and serves clients in the northwest region of the United States. USI

Insurance, together with USINW and its other divisions and subsidiaries, is one of the

largest insurance brokerages in the United States and provides a full range of insurance,

risk management, and other related services to thousands of clients nationwide. USINW

and USI Insurance are collectively referred to as “USI.”

     Defendant’s answer: Defendant admits USI Insurance is one of the largest

brokerages in the United States and provides a full range of insurance, risk management,

and other related services. Except as so admitted, Defendant lacks sufficient information

or belief to admit or deny the allegations, and on that basis denies the allegations.


     7.    USI employs a team of insurance brokers called “Producers” to identify, solicit,

and service existing and prospective client relationships and opportunities for the benefit

of USI.

     Defendant’s answer: Defendant admits that USI Insurance employs salespersons

referred to in the industry as “Producers” and that USI Insurance expects Producers to

identify and solicit new customers and to also spend a minor amount of their time dealing

with existing customers. Except as so admitted, Defendant denies the allegations.


     8.    USI regularly conducts repeat business with their clients. For example, when a

policy is set to expire, USI works with the client to evaluate renewal options.

     Defendant’s answer: Defendant lacks sufficient information or belief to admit or

deny the allegations, and on that basis denies the allegations.


     9.    USI also works with its clients to identify cross-selling opportunities and place

other types of insurance.


                                              -3-
                            Tilleman’s Answer to Plaintiff’s Complaint
           Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 4 of 30



     Defendant’s answer: Defendant lacks sufficient information or belief to admit or

deny the allegations, and on that basis denies the allegations.


     10. An integral part of USI’s business is the relationships and goodwill it cultivates

with its clients. These relationships and goodwill are developed by hiring and training

skilled personnel – especially Producers – and through those Producers, identifying and

satisfying client needs, and otherwise developing a solid reputation in the business

community.

     Defendant’s answer: Defendant lacks sufficient information or belief to admit or

deny the allegations, and on that basis denies the allegations.


     11.    USI relies on its Producers to develop client relationships for the benefit of USI

by encouraging repeat business, cross-selling other USI products, and obtaining referrals.

     Defendant’s answer: Defendant admits that USI Insurance employs salespersons

referred to in the industry as “Producers” and that USI Insurance expects Producers to

identify and solicit new customers and to also spend a minor amount of their time dealing

with existing customers. Except as so admitted, Defendant lacks sufficient information or

belief to admit or deny the allegations, and on that basis denies the allegations.

B.   USI Insurance’s Purchase of CHS Insurance Services, LLC (the
     “Purchase”)
     12. Effective May 4, 2018 (“Effective Date”), USI Insurance purchased the

membership interests, customer accounts, and associated goodwill of CHS Insurance

Services, LLC (“CIS”), a Minnesota limited liability company and a leading agribusiness

insurance brokerage. Like USI, CIS was an insurance brokerage that employed and relied

on Producers to solicit clients for CIS and to develop and maintain relationships and

goodwill with CIS’s clients for the benefit of CIS.

     Defendant’s answer: Defendant admits that CIS employed salespersons referred

to in the industry as “Producers” and that CIS expected its Producers to identify and solicit


                                               -4-
                             Tilleman’s Answer to Plaintiff’s Complaint
        Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 5 of 30



new customers and to also spend time dealing with existing customers. Defendant admits

that USI Insurance purchased the membership interests, customer accounts and

associated goodwill of CIS. Except as so admitted, Defendant lacks sufficient information

or belief to admit or deny the allegations, and on that basis denies the allegations.

C.   Tilleman Accepts Employment with USI Insurance and, thereafter, USI
     13. In conjunction with the closing of the Purchase, and to maintain and continue

the business goodwill and customer accounts it had acquired from CIS, USI Insurance

offered Tilleman a position as a Producer at USI Insurance to become effective upon the

closing of the Purchase. In that position, Tilleman would be working with the same client

accounts as he had for CIS so he could continue to develop and maintain goodwill with

those accounts for USI.

     Defendant’s answer: Defendant admits that he became a producer at USI

Insurance after USI acquired CIS, and that Defendant worked with many of the same

client accounts he worked on at CIS and that Defendant worked to develop and maintain

goodwill with his clients. Except as so admitted, Defendant denies the allegations.


     14. Tilleman’s offer was contingent upon his acceptance of certain terms and

conditions, which he had an opportunity to negotiate, set forth in an Employment

Agreement that USI Insurance sent to him on April 19, 2018, and which became effective
on May 4, 2018.

     Defendant’s answer: Defendant denies he had an opportunity to negotiate all

terms of the agreement, including the restrictive covenants that are the basis of Plaintiff’s

claims for breach of contract and injunctive relief. Defendant admits that his offer to work

for USI Insurance was contingent upon his execution of the Employment Agreement,

which was sent to him in or about April 2018 and became effective in or about May 2018.

Otherwise, Defendant denies the allegations.


     15. Closing on USI Insurance’s purchase of CIS occurred on May 4, 2018, at which

                                             -5-
                           Tilleman’s Answer to Plaintiff’s Complaint
           Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 6 of 30



time Tilleman became a USI Insurance employee. Effective January 1, 2021, USI

Insurance assigned Tilleman’s Employment Agreement to USINW, which assignment

Tilleman consented to in the Employment Agreement.

     Defendant’s answer: Defendant admits that he became an employee of USI

Insurance in or about May 2018 and that the Employment Agreement was between him

and USI Insurance. Defendant admits that the Agreement speaks for itself. Except as so

admitted, Defendant lacks sufficient information or belief to admit or deny the

allegations, and on that basis denies the allegations.


     16. As consideration for entering into the Agreement, USI provided Tilleman

separate and additional compensation to which he was not otherwise entitled in the form

of a Retention Payment and an Acquisition Bonus. (Ex. A, pg. 1.) Tilleman has already

received over two hundred thousand dollars in his Acquisition Bonus alone.

     Defendant’s answer: Defendant admits he received money from USI to

compensate CIS legacy brokers for the lower commission rates used at USI Insurance,

which USI Insurance referred to as commission rate buy-down payments. Defendant

denies he received any Retention Payment. Otherwise, Defendant denies the allegations.


     17.    Tilleman has received substantial compensation as a result of his employment

with USI – eight hundred thousand dollars – to date.

     Defendant’s answer: Defendant admits that his compensation records at USI

speak for themselves. Defendant denies the allegations to the extent they are inconsistent

with those records.


     18. In the Agreement, Tilleman acknowledged that, in his role as a Producer, he

had and would continue to have significant responsibility for maintaining and enhancing

the goodwill of USI Insurance with respect to its client accounts and relationships with

prospective clients. (Ex. A, pg. 1.)



                                              -6-
                            Tilleman’s Answer to Plaintiff’s Complaint
        Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 7 of 30



     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Except as expressly admitted above, Defendant denies each and every remaining

allegation of Paragraph 18.


     19. Tilleman further acknowledged that USI had a “reasonable, necessary and

legitimate business interest” in protecting USI’s “Confidential Information, Client

Accounts,   relationships     with   Active    Prospective      Clients,   Goodwill,   employee

relationships, and ongoing business” and that the terms and conditions of the Agreement

were reasonable and necessary in order to protect those interests. (Ex. A, pg. 2.)

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Except as expressly admitted above, Defendant denies each and every remaining

allegation of Paragraph 19.


     20. To protect USI’s goodwill and other business interests, and in consideration for

the Retention Payment and Acquisition Bonus and other good and valuable

consideration, Tilleman agreed to the following limited covenants.

             2.3 No Conflicts of Interest. During Producer’s employment
        hereunder, Producer agrees not to accept other employment or
        perform any activities or services that would be inconsistent with this
        Agreement or would interfere with or present a conflict of interest
        concerning Producer’s employment with the Company, unless
        disclosed to and agreed to by the Regional CEO and Chief Compliance
        Officer in writing. Producer agrees to comply with all business
        practices and ethical conduct requirements set forth in writing by USI
        and/or the Company in employee manuals and other publications.

        ****

              2.4 Duty of Loyalty. Producer acknowledges a duty of loyalty to
        the Company and agrees to use his/her best efforts to faithfully,
        diligently and completely perform all duties and responsibilities
        hereunder in furtherance of the business of the Company and any other
        USI Company.

        ****

              8.2 Confidentiality During and Following Term. During the Term

                                              -7-
                            Tilleman’s Answer to Plaintiff’s Complaint
    Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 8 of 30




    and for five (5) years after Producer 1 is no longer employed hereunder,
    for any reason, Producer will not use or disclose any Confidential
    Information of the Company, any Predecessor or any USI Company
    except: (a) in the normal course of business on behalf of any USI
    Company; (b) with the prior written consent of such USI Company; or
    (c) to the extent necessary to comply with the law or the valid order of a
    court of competent jurisdiction, in which event Producer shall notify
    such USI Company as promptly as practicable (and, if possible, prior to
    making such disclosure). ...

         8.5 Non-Solicitation of Clients and Active Prospective Clients. In
    consideration of Producer’s employment hereunder, and for other
    good and valuable consideration, Producer agrees that:

                (a) During the Term and for two (2) years after Producer
           is no longer employed hereunder, for any reason, Producer
           shall not, without the Company’s 2 prior written consent,
           directly or indirectly, on behalf of any Competitive Business in
           any capacity: (i) solicit or attempt to solicit services in
           competition with the Company to any Client Account; (ii) divert
           or attempt to divert services away from the Company with
           respect to any Client Account; (iii) consult for any Client
           Account with respect to services in competition with the
           Company; (iv) sign a broker of record letter with any Client
           Account to provide services in competition with the Company;
           or (v) induce the termination, cancellation or non-renewal of
           any Client Account; in each case with respect to any Client
           Account that Producer managed or regularly serviced and/or
           about which Producer obtained Confidential Information on
           behalf of the Company or any Predecessor within the last two
           (2) years of Producer’s employment hereunder.

                 (b) During the Term and for six (6) months after Producer
           is no longer employed hereunder, for any reason, Producer
           shall not, without the Company’s prior written consent, directly
           or indirectly, on behalf of any Competitive Business in any
           capacity: (i) solicit or attempt to solicit services in competition
           with the Company to any Active Prospective Client; (ii) divert
           or attempt to divert services away from the Company with
           respect to any Active Prospective Client; (iii) consult for any
           Active Prospective Client with respect to services in
           competition with the Company; or (iv) sign a broker of record
           letter with any Active Prospective Client to provide services in

1 In the Agreement, “Producer” refers to Tilleman.
2 In the Agreement, “Company” refers to USI Insurance.



                                         -8-
                       Tilleman’s Answer to Plaintiff’s Complaint
        Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 9 of 30




                competition with the Company; in each case with respect to any
                Active Prospective Client that Producer solicited and/or about
                which Producer obtained Confidential Information on behalf of
                the Company or any Predecessor within the last six (6) months
                of Producer’s employment hereunder.

         ****

              8.6 Non-Acceptance / Non-Service of Clients and Active
         Prospective Clients. In consideration of Producer’s employment
         hereunder, and for other good and valuable consideration, Producer
         agrees that:

                     (a) During the Term and for two (2) years after Producer is
               no longer employed hereunder, for any reason, Producer shall
               not, directly or indirectly, on behalf of any Competitive Business
               in any capacity: (i) sell, provide, or accept any request to provide
               services in competition with the Company to any Client Account;
               or (ii) sign or accept a broker of record letter to provide services
               in competition with the Company to any Client Account; in each
               case with respect to any Client Account that Producer managed or
               regularly serviced and/or about which Producer obtained
               Confidential Information on behalf of the Company or any
               Predecessor within the last two (2) years of Producer’s
               employment hereunder.

                     (b) During the Term and for six (6) months after Producer is
               no longer employed hereunder, for any reason, Producer shall not,
               directly or indirectly, on behalf of any Competitive Business in any
               capacity: (i) sell, provide, or accept any request to provide services
               in competition with the Company to any Active Prospective Client;
               or (ii) sign or accept a broker of record letter to provide services in
               competition with the Company to any Active Prospective Client; in
               each case with respect to any Active Prospective Client that
               Producer solicited and/or about which Producer obtained
               Confidential Information on behalf of the Company or any
               Predecessor within the last six (6) months of Producer’s
               employment hereunder.
(Ex. A, §§ 2.3, 2.4, 8.2, 8.5, 8.6)

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Defendant denies the allegations to the extent they are inconsistent with the terms of the

Agreement.


     21. The purpose of the above covenants is to protect the goodwill that USI has

                                               -9-
                             Tilleman’s Answer to Plaintiff’s Complaint
       Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 10 of 30



established and developed through its Producers, and the confidential information that

USI provides to its Producers, from being used against the company in the event the

Producer leaves USI for a competitor.

     Defendant’s answer: Denied.


     22. To minimize any negative impact on the Producer, in addition to the significant

compensation USI pays to its Producers, the Employment Agreement’s non-solicitation

and non-service restrictions are limited to the client accounts and the active prospects

that the departing Producer either personally solicited, serviced or managed or about

which the Producer obtained confidential information on behalf of USI.

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Defendant denies the allegations to the extent they are inconsistent with the terms of the

Agreement.


     23. The two-year time limit on the restriction against soliciting or serving USI’s

clients is necessary to give USI the time necessary to assign and train a new Producer to

take over the client account, to familiarize themselves with the client’s particular needs,

and to establish a relationship with the client that will negate the client’s identification of

USI with the departed Producer.

     Defendant’s answer: Denied.


     24. Notably, many of the insurance products that USI places for its clients have a

one-year policy period. USI’s efforts to guide and assist its clients through the critical

renewal stage – which are performed largely through its Producers – typically begin

months before the renewal date.

     Defendant’s answer: Defendant admits that many insurance products have a

one-year policy period and that Defendant, in his own practice, typically begins work on

renewals months before the renewal date. Except as so admitted, Defendant lacks



                                             - 10 -
                            Tilleman’s Answer to Plaintiff’s Complaint
       Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 11 of 30



sufficient information or belief to admit or deny the allegations, and on that basis denies

the allegations.


     25. If a Producer leaves USI days, weeks or a few months before a client’s renewal

date, USI’s ability to assist that client through the renewal process will necessarily be

rushed, which could be used against USI by the departed Producer. The two-year limit

ensures USI, and the new USI Producer assigned to the client account, will have an

opportunity show his/her worth and value to the client by working with and servicing the

client for a full policy-period, and guiding and assisting the client through the next

renewal process under more typical circumstances.

     Defendant’s answer: Denied.


     26. The short, six-month restriction on soliciting or servicing USI’s Active Client

Prospects is designed to restrict the departing Producer from capitalizing on USI’s

goodwill and relationships with respect to, and only with respect to, those active leads

that may identify the Producer with USI or about which the Producer may have

confidential information by virtue of his/her USI employment.

     Defendant’s answer: Denied.


     27. Tilleman agreed that the time and scope of the above-listed limitations were

reasonable and necessary to protect USI’s confidential information, goodwill, and other

business interest. Tilleman further agreed that, if a court were to find that any covenants

in the Agreement exceeded the permissible scope or limit, “such covenants shall be

reformed to the maximum permissible time or scope limitations” and that “[i]f a court

refuses to enforce any of these covenants, in whole or in part, the unenforceable terms

shall be eliminated (“blue penciled”) or otherwise modified to the minimum extent

necessary to permit the remaining terms to be enforced.” (Ex. A, § 8.10.)

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.



                                             - 11 -
                           Tilleman’s Answer to Plaintiff’s Complaint
       Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 12 of 30



Defendant denies the allegations to the extent they are inconsistent with the terms of the

Agreement.


     28. In the Agreement, Tilleman also acknowledged that the services he would be

rendering as an employee of USI were “of a special unique, and extraordinary character”,

that “it would be extremely difficult or impracticable to replace such service” and that

“any damage caused by [Tilleman’s] breach of Section 8 of the Agreement would result in

irreparable harm to the business of the Company for which money damages alone would

not be adequate compensation.”

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Defendant denies the allegations to the extent they are inconsistent with the terms of the

Agreement.


     29. Tilleman agreed that, if he violated Section 8 of the Agreement, USI would be

entitled to injunctive or other equitable relief, in addition to any other available rights or

remedies.

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Defendant also alleges that trial courts are afforded discretion in granting or denying

equitable relief, and a contracting party’s acknowledgement that the other contracting

party has a right to equitable relief does not bind judicial actors or require a court to grant

the equitable relief requested. Defendant denies the allegations to the extent they are

inconsistent with the terms of the Agreement.


     30. With respect to the term and termination of his employment, Tilleman agreed

as follows:

               2.5 Term. Producer’s employment hereunder shall commence on
         the Effective Date and continue until terminated pursuant to Section 9
         (the “Term”).

             9.2 Termination by Producer. Producer may terminate
         Producer’s employment hereunder by giving at least sixty (60) days

                                              - 12 -
                            Tilleman’s Answer to Plaintiff’s Complaint
        Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 13 of 30




         written notice to the Company. The termination of employment shall
         be effective on the date specified in such notice; provided, however, at
         any time following receipt of such notice, the Company may: (a) accept
         Producer’s termination of employment hereunder effective on such
         earlier date specified by the Company; and/or (b) require Producer to
         cease performing any services hereunder until the termination of
         employment.
(Ex. A, § 9.2.)

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Defendant denies the allegations to the extent they are inconsistent with the terms of the

Agreement.


     31. Tilleman was the face of USI for the clients he serviced and the prospects he

solicited during his USI employment. USI encouraged, facilitated, and invested in

Tilleman’s efforts to develop relationships with USI’s client accounts and client leads by,

among other things, providing Tilleman with: (i) information about prospective client

leads; training, education, and business development opportunities; (ii) financial

support; (iii) access to the insurers, underwriters, and brokers with whom USI has agency

relationships; (iv) value added support services such as client claim services, loss control

service and risk management services; and (v) infrastructure and support personnel to

help Tilleman’s efforts to establish and expand USI’s relationship with its clients.

     Defendant’s answer: Defendant admits that USI encouraged Defendant to

develop new clients; that USI provided some client leads (much of which was not useful);

that USI reimbursed some expenses Defendant incurred in developing business; that USI

provided office support; that USI provided support personnel of uneven ability to assist

with client accounts; that USI encouraged Defendant to work with certain insurers,

underwriters and brokers with which USI had relationships and sometimes blocked

Defendant from working with different insurers, underwriters or brokers, even though

Defendant thought those different insurers, underwriters or brokers could provide better

deals for his clients; and that USI provided client claim services, loss control service, and


                                             - 13 -
                           Tilleman’s Answer to Plaintiff’s Complaint
       Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 14 of 30



risk management service (to the extent Defendant understands those terms) of uneven

quality. Except as so admitted, Defendant denies the allegations.

D.   Tilleman Purports to Resign from USI and Breaches the Covenants in
     the Agreement.
     32. On February 3, 2021, via e-mail message to Gary Patterson, Executive Vice

President, Property & Casualty Practice Leader for USI, Tilleman abruptly and

unexpectedly announced he was resigning from USI, “effective immediately.” Tilleman

directed all future communication to his attorney.

     Defendant’s answer: Defendant states that the February 3, 2021 email sent by

Defendant to Gary Patterson speaks for itself. Otherwise, Defendant denies the

allegations.


     33. On that same date, another Producer, Vanessa Anderson, also announced she

was resigning from USI “effective immediately.” Anderson and Tilleman jointly serviced

many of the same client accounts for USI. Anderson entered into an employment

agreement with USI that is substantially similar to Tilleman’s Agreement.

     Defendant’s answer: Defendant admits that he and Ms. Anderson jointly serviced
some of the same accounts while they both worked at USI. Defendant also admits that

Vanessa Anderson resigned from USI. Except as so admitted, Defendant lacks sufficient
information or belief to admit or deny the allegations, and on that basis denies the

allegations.


     34. Almost immediately after providing notice that they were resigning from USI

and without waiting the 60-days required by their respective employment agreement,

Tilleman and Anderson accepted employment as a Producers with Alliant. By no later

than February 8, 2021, Tilleman was publicizing his employment with Alliant on his

LinkedIn profile page.

     Defendant’s answer: Defendant admits that he started working for Alliant on


                                            - 14 -
                          Tilleman’s Answer to Plaintiff’s Complaint
       Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 15 of 30



February 4, 2021 and that he edited his LinkedIn profile to show that he was working at

Alliant. Defendant admits that Anderson also started working at Alliant. Except as so

admitted, Defendant denies the allegations.


     35. The purpose of the 60-day notice in Tilleman’s Agreement is to provide USI the

necessary time to facilitate the orderly transition of client account relationships that were

serviced or managed by the departing Producer to a new USI Producer so that USI can

better maintain and continue its goodwill and relationship with those clients.

     Defendant’s answer: Denied.


     36. Thus, by breaching that notice provision, and then compounding that breach

by immediately joining a direct USI competitor and publicizing that he had done so, in

violation of Sections 2.3 and 2.4 of his Agreement, Tilleman severely hampered USI’s

ability to maintain and continue its goodwill and relationship with the client accounts

Tilleman had serviced for USI.

     Defendant’s answer: Denied.


     37. Following his attempted resignation, Tilleman has not returned to work for

USI. However, USI takes the position that pursuant to Section 9.2 of the Agreement,

Tilleman’s resignation from USI violates the 60-days’ notice requirement and Tilleman’s

acceptance of employment with Alliant violates his obligations under Section 2.3, 2.4, and

9.2 of the Employment Agreement.

     Defendant’s answer: Defendant admits that he has not returned to USI and that

USI’s position is stated in its Complaint. Otherwise, Defendant denies the allegations.


     38. In an effort to minimize harm caused by Tilleman’s breach, on February 4,

2021, USI sent a letter to Tilleman indicating his effective resignation date of April 3,

2021, and reminding him of his obligations under the Agreement.

     Defendant’s answer: USI’s February 4, 2021 letter to Defendant speaks for itself.


                                             - 15 -
                           Tilleman’s Answer to Plaintiff’s Complaint
          Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 16 of 30



Defendant denies the allegations to the extent they are inconsistent with the terms of the

letter.


      39. Pursuant to Section 9.3 of the Employment Agreement, USI has committed to

paying Tilleman any commissions earned through the remainder of the 60-day notice

period and intends to do so up to and including April 3, 2021—60 days from the date of

Tilleman’s resignation notice.

      Defendant’s answer: Defendant admits that following his resignation, he

expressly stated to USI that he was no longer an employee of USI and, accordingly, did

not wish to receive, and would not accept, any further payments from USI. Despite that

clear communication, Defendant admits that USI has continued to issue payments to him.

Defendant further admits he has done nothing with those funds and is holding them until

such time that USI will accept reimbursement in the full amount that has been paid

following Defendant’s resignation. Except as so admitted, Defendant lacks sufficient

information or belief to admit or deny the allegations, and on that basis denies the

allegations.


      40. On February 9, 2021, Tilleman, by his counsel, Regina McCrea, sent an email

to counsel for USI denying that Tilleman remains employed by USI.

      Defendant’s answer: Admitted.


      41. On February 11, 2021, in an effort to minimize harm caused by Tilleman’s

breach, USI’s counsel sent a letter to Tilleman’s counsel that reiterated Tilleman’s

obligations under the Agreement and demanding, among other things, that Tilleman

immediately cease from performing work or services on behalf of Alliant until after the

effective date of his termination on April 3, 2021.

      Defendant’s answer: USI’s counsel’s letter of February 11, 2021 to Defendant’s

counsel speaks for itself. Defendant denies the allegations to the extent they are



                                             - 16 -
                           Tilleman’s Answer to Plaintiff’s Complaint
       Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 17 of 30



inconsistent with the terms of the letter. Otherwise, Defendant denies the allegations.


E.   USI Discovers Tilleman’s Breaches of the Employment Agreement.

     42. On or about February 9, 2021, USI received a call from one of USI’s large

agribusiness co-op clients that had been serviced for USI by Tilleman and Anderson up

to the time they announced their resignations from USI. The client advised USI that it

would be transferring his business from USI to Alliant. USI’s annual commission revenue

from this client alone was approximately one hundred thousand dollars ($100,000.00).

     Defendant’s answer: Defendant lacks sufficient information or belief to admit or

deny the allegations, and on that basis denies the allegations.


     43. On or about February 10, 2021, USI was informed by another one of its large

agribusiness co-op clients—serviced by Tilleman and Anderson for USI up to their

purported resignation—that it too would be transferring business from USI to Alliant.

USI’s annual commission revenue from this client alone was over one hundred thirty

thousand dollars ($130,000.00).

     Defendant’s answer: Defendant lacks sufficient information or belief to admit or

deny the allegations, and on that basis denies the allegations.


     44. On February 15, 2021, USI was informed that yet another one of its large

agribusiness clients—again serviced by Tilleman and Anderson for USI up to their

purported resignations—would also be transferring business from USI to Alliant.

     Defendant’s answer: Defendant lacks sufficient information or belief to admit or

deny the allegations, and on that basis denies the allegations.


     45. Based on the aforementioned client correspondence, the coordinated conduct

of Tilleman and Anderson (e.g., simultaneous resignations), it is apparent that Tilleman

has breached, and intends to further and imminently breach, the covenants of his

Agreement by soliciting and/or servicing for Alliant, additional client accounts that

                                             - 17 -
                           Tilleman’s Answer to Plaintiff’s Complaint
           Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 18 of 30



Tilleman managed or serviced for USI.

     Defendant’s answer: Denied.


     46. Tilleman’s breaches of his contractual promises are causing imminent and

irreparable injury to USI’s goodwill and client relationships.

     Defendant’s answer: Defendant states that the Court denied Plaintiff’s request

for a temporary restraining order and preliminary injunction on the ground that its

allegations did not support a finding of irreparable harm. Except as so stated, Defendant

denies the allegations.


     47. As a result of Tilleman (and Alliant) trading on the goodwill that USI and its

predecessors spent substantial money, time, and effort to develop through their

employment of Tilleman, USI has already lost 10 clients serviced by Tilleman and has

received Broker of Record (“BOR”) letters from insurance companies for 8 of those

clients, advising USI the clients intend to leave USI for another broker, almost certainly,

Alliant.

     Defendant’s answer: Denied.


     48. Based on discussions with its clients and their insurers, USI expects to soon

receive additional BORs concerning other Tilleman-serviced clients asking to do the

same.

     Defendant’s answer: Defendant lacks sufficient information or belief to admit or

deny the allegations, and on that basis denies the allegations.


     49. Under the terms that insurance companies impose when a client changes its

broker, USI has only days to try to convince those clients to rescind the change and stay

with USI.

     Defendant’s answer: Defendant admits that a broker, after receiving notice of

receipt of a BOR letter, is given a period of days, typically between 5-10 days, to


                                             - 18 -
                           Tilleman’s Answer to Plaintiff’s Complaint
         Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 19 of 30



communicate with the client and attempt to obtain a countermanding letter indicating

the client does not wish to change brokers. Defendant also admits that USI is free to try

to convince a client to do business with it at any time.


     50. USI stands little chance of succeeding in those efforts if Tilleman is allowed to

continue to violate his Agreement. And once those clients leave, USI will not only lose the

future commissions to be generated by those accounts, USI also loses all of the goodwill

and opportunities for an expanded and continuing relationship that USI established with

that client through its employment of Tilleman.

     Defendant’s answer: Denied.


     51. By his actions, Tilleman is taking USI’s goodwill, and all of the benefits and

opportunities that USI stood to realize through that goodwill, and using them against USI

and for Alliant. Unless Tilleman’s conduct is immediately stopped, USI will continue to

suffer additional irreparable harm to its goodwill and client relationships that USI has no

way to precisely measure and that monetary damages cannot repair.

     Defendant’s answer: Denied.


                                          COUNT 1

                                   Breach of Contract

     52. Plaintiff realleges and incorporates the allegations in Paragraphs 1 through 51

above.

     Defendant’s answer: Defendant repeats, realleges, and incorporates paragraphs

1 through 51 of this Answer as if fully set forth herein.


     53. The Agreement is a valid and enforceable contract under Idaho law.

     Defendant’s answer: Denied.


     54. USI has performed all obligations required under the Agreement.


                                              - 19 -
                            Tilleman’s Answer to Plaintiff’s Complaint
       Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 20 of 30



     Defendant’s answer: Denied.


     55. Tilleman has breached, and is continuing to breach, the Agreement by, among

other things, failing and refusing to provide USI with 60-days’ notice prior to terminating

his employment.

     Defendant’s answer: Denied.


     56. Tilleman has breached, and is continuing to breach, the Agreement by, among

other things, accepting employment with Alliant, a direct competitor of USI, in a similar

capacity and in the same market as his employment with USI, prior to the expiration of

the 60-day notice of termination period set forth in the Agreement.

     Defendant’s answer: Denied.


     57. Tilleman has breached, and is continuing to breach, the Agreement by, among

other things, soliciting and/or servicing, on behalf of Alliant, client accounts that he

managed or regularly serviced and/or about which he obtained confidential information

during the last two years of his employment with USI.

     Defendant’s answer: Denied.


     58. Tilleman has breached, and is continuing to breach, the Agreement by, among

other things, upon information and belief, soliciting, on behalf of Alliant, Active

Prospective Clients that he had solicited or about which he obtained confidential

information on behalf of USI during the last six months of his employment with USI.

     Defendant’s answer: Denied.


     59. Tilleman has breached, and is continuing to breach, the Agreement by, among

other things, upon information and belief, soliciting or otherwise inducing other USI

employees, including Anderson, to leave USI’s employment and join Alliant.

     Defendant’s answer: Denied.



                                            - 20 -
                           Tilleman’s Answer to Plaintiff’s Complaint
           Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 21 of 30



     60. Tilleman’s breaches have caused and are continuing to cause USI to suffer

damages, including, without limit, lost commissions and profits in excess of $75,000, and

have caused and are continuing to cause irreparable harm to the client goodwill that USI

employed Tilleman to foster and develop for USI.

     Defendant’s answer: Denied.


     61. The injury to USI’s goodwill that has been, and continues to be, caused by

Tilleman’s breaches of the Agreement is irreparable and cannot be remedied by an award

of monetary damages.

     Defendant’s answer: Denied.


                                          COUNT 2

                                     Injunctive Relief

     62. Plaintiff realleges and incorporates the allegations in Paragraphs 1 through 61

above.

     Defendant’s answer: Defendant repeats, realleges, and incorporates paragraphs

1 through 61 of this Answer as if fully set forth herein.


     63. As a direct and proximate result of Tilleman’s conduct set forth above, USI has

suffered, and will continue to suffer, irreparable harm to its client goodwill and,

potentially, its confidential information. By his conduct, Tilleman is taking for himself

and for Alliant the client goodwill that USI employed Tilleman to develop and maintain

for its benefit, along with any USI confidential information that Tilleman may be using to

facilitate his solicitation or service of USI client accounts or Active Prospective Clients for

Alliant.

     Defendant’s answer: Denied.


     64. In his Agreement, Tilleman expressly acknowledged and agreed that a remedy

at law for a breach of the covenants contained in the Agreement would be inadequate, and

                                              - 21 -
                            Tilleman’s Answer to Plaintiff’s Complaint
        Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 22 of 30



that USI is entitled to injunctive relief for such a breach.

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Defendant denies the allegations to the extent they are inconsistent with the terms of the

Agreement.


     65. Without injunctive relief prohibiting Tilleman from engaging in conduct

prohibited by the covenants in Section 8 of his Agreement, Tilleman’s continued

solicitation and servicing of the client accounts and/or Active Prospective Clients he

previously serviced or solicited for USI, along with his use of any USI confidential

information to facilitate that solicitation or service, will continue to cause irreparable

harm to USI’s goodwill and customer relations by permitting Tilleman to take for himself

and Alliant the client goodwill that USI employed Tilleman to develop and maintain for

its benefit.

     Defendant’s answer: Denied.


     66. In addition to his violation of the covenants, Tilleman’s violation of his

Agreement’s 60-day notice provision, coupled with him immediately becoming an

employee of Alliant and publicizing that employment in violation of Sections 2.3 and 2.4

of the Agreement, has severely harmed USI’s ability to successfully transition the client

account relationships that were handled by Tilleman to a new USI Producer, thereby

causing, and imminently threatening to cause, further irreparable injury to USI’s goodwill

and relationship with those client accounts. Accordingly, without further injunctive relief

prohibiting Tilleman from working for Alliant for the remainder of the 60-day period

following his notice of resignation from USI, USI will suffer additional irreparable harm

to its business.

     Defendant’s answer: Denied.


     67. In contrast, no harm will accrue to Tilleman by a grant of injunctive relief



                                             - 22 -
                            Tilleman’s Answer to Plaintiff’s Complaint
         Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 23 of 30



because, under the express terms of his Agreement, Tilleman never had a right to, and

expressly promised that he would not, engage in the conduct that is the subject of this

claim.

     Defendant’s answer: Denied.


     68. Notably, enforcement of the covenants of the Agreement does not preclude

Tilleman from working or from working for Alliant. Tilleman is free to work as a Producer

for Alliant 60-days after he submitted notice of his resignation to USI. In that

employment, Tilleman is simply prohibited from using USI’s confidential information

and, for a two-year period, from soliciting or servicing the client accounts that he serviced

or managed for USI or about which he obtained confidential information on behalf of USI

during the last two years of his USI employment and, for six months, from soliciting or

servicing the Active Prospective Clients that he solicited or about whom he obtained

Confidential Information on behalf of USI during the last six months of his USI

employment. (See Ex. A, §§ 8.2, 8.5, 8.6.)

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Defendant denies the allegations to the extent they are inconsistent with the terms of the

Agreement.


     69. Injunctive relief is appropriate because the protection and maintenance of

USI’s goodwill, customer relations, and confidential information is a vital and legitimate

business concern. In the absence of injunctive relief, USI will sustain irreparable harm to

its goodwill and business as it will be virtually impossible (notwithstanding all due

diligence) to prevent further loss or damage to those concerns or to precisely calculate the

extent of business losses and damage associated with Tilleman’s conduct.

     Defendant’s answer: Denied.


     70. The public interest will not be harmed if an injunction is granted.



                                             - 23 -
                           Tilleman’s Answer to Plaintiff’s Complaint
          Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 24 of 30



     Defendant’s answer: Denied.


     71.    In the Agreement, Tilleman expressly waived any requirement for USI to post

a bond to secure injunctive relief for a violation of Tilleman’s covenants. If the Court

determines that the posting of any security is necessary to obtain injunctive relief, USI

request the amount be de minimus given Tilleman’s blatant disregard for and violations

of his obligations under the Agreement.

     Defendant’s answer: Defendant admits that the Agreement speaks for itself.

Defendant denies the allegations to the extent they are inconsistent with the terms of the

Agreement. Otherwise, Defendant denies the allegations.


     WHEREFORE, Defendant requests a jury trial and judgment as follows:

     A.     Dismiss Plaintiff’s claims, deny Plaintiff’s requested relief, and enter judgment

on the claims in favor of Defendant;

     B.     Award Defendant his costs, and disbursements incurred in defending against

the claims; and

     C.     Award Defendant such other and further relief as it deems proper.



                                  Affirmative Defenses

     In further response to Plaintiff’s claims, Defendant pleads the following affirmative

defenses:

     1.     Plaintiff’s claims should be dismissed, in whole or in part, because they have no

basis in law or fact.

     2.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff, by its own

acts/or omissions, has waived each and every cause of action or other right against

Defendant.

     3.     By reason of Plaintiff’s acts or omissions, Plaintiff is estopped from seeking or

obtaining any relief from Defendant under each of its purported claims for relief.


                                             - 24 -
                            Tilleman’s Answer to Plaintiff’s Complaint
          Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 25 of 30



     4.        Plaintiff’s claims are barred, in whole or in part, by the doctrines of consent

and/or acquiescence.

     5.        Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

     6.        Plaintiff’s claims are barred, in whole or in part, to the extent that provisions in

the asserted agreements are void and/or unenforceable under applicable Idaho law or

under good faith arguments or bases to extend applicable Idaho law.

     7.        Plaintiff’s claims fail, in whole or in part, because they are based, either in whole

or in part, on contractual provisions that are unconscionable and therefore may not be

enforced.

     8.        To the extent Defendant’s purported liability is premised on alleged underlying

breaches of contract by Defendant, Defendant’s performance was excused by virtue of

Plaintiff’s material breach of any contracts with Defendant, constructive discharge of

Defendant, breach of the implied covenant of good faith and fair dealing inherent in

Defendant’s contracts with Plaintiff, and/or other wrongs.

     9.        Plaintiff’s claims are barred, in whole or in part, by the competitor’s privilege.

A competitor is entitled to compete freely, absent statutory prohibitions, illegitimate

means, or unlawful conduct.

     10. Plaintiff’s claims are barred, in whole or in part, on the grounds that

Defendant’s alleged conduct was at all times justified and undertaken in the good faith

exercise of a valid and legitimate business purpose.

     11.       Plaintiff’s claims are barred, in whole or in part, on the grounds that no

information of Plaintiff was confidential because Plaintiff failed to treat it as confidential

or such information was in the public domain or otherwise readily ascertainable by proper

means.

     12. By reason of its unclean hands, Plaintiff is precluded from recovery in this

action. Plaintiff has acted with unclean hands in at least the following respects:

               USI told Defendant he needed to spend 80% of his time developing new


                                                 - 25 -
                                Tilleman’s Answer to Plaintiff’s Complaint
Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 26 of 30



     business and only 20% of his time servicing his existing clients. Tilleman did

     not think he could provide his clients with the service they expected and

     deserved by giving them only 20% of his time.

    Defendant found that USI account managers lacked the training to provide

     quality service to agribusiness clients. USI further compounded this problem

     in May 2020, when it announced it was giving account managers sole

     responsibility for maintaining existing accounts, including handling

     renewals. Defendant received complaints from clients about the quality of

     service they were receiving. Defendant made proposals to address these

     quality problems, but USI management rejected them.

    In or about early 2020, Defendant learned that USI expected all brokers

     (regardless of their existing book of business) to write $75,000 in new

     revenue per year or face transfer (demotion) to an administrative position

     with a 40% pay cut.

    In early 2020, USI disbanded a safety consulting division CIS had created.

     About 120 clients had used the services offered by the division to help them

     develop safety programs for their businesses. Defendant’s clients were upset

     they would no longer have that resource available to them.

    In the summer of 2020, USI changed its claims reporting process. Now clients

     had to report claims directly to carriers, instead of reporting them to

     producers. Defendant received more complaints from clients; they expressed

     they would still prefer to report their claims to Defendant from whom they

     could acquire valued guidance and opinions given the extent of his industry

     knowledge.

    In or about September 2020, USI broke its agribusiness vertical into separate

     regions. Defendant was assigned to the Northwest Region, even though many

     of his clients were in the Mountain Region. Consequently, Defendant no


                                    - 26 -
                   Tilleman’s Answer to Plaintiff’s Complaint
Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 27 of 30



     longer received information and referrals from people in the Mountain

     Region. And USI told Defendant he could not access carriers that were

     outside the region the client was located in. Defendant believed this

     organizational change negatively impacted his ability to develop and retain

     clients and compromised his ability to provide existing clients the best

     possible service. It also resulted in turf wars between regions.

    In or about January of 2021, Defendant wrote new business for United

     Agronomy in North Dakota. The Mountain Region claimed the account as its

     business. Because Defendant was then in the Northwest Region, the

     Northwest Region also claimed the account as its business. Defendant was

     caught in the middle of this fight between two regions over about $40,000 in

     revenue. This incident was confirmation that USI’s decision to break up the

     agribusiness vertical into regions was not a good one for agribusiness

     producers.

    In January of 2021, in connection with work on a cyber policy for an Ohio

     client, Defendant asked USI management if he could market the business to

     a carrier he had access to in the Northwest Region. Defendant thought that

     the carrier could give the client a better deal. Management told Defendant he

     could not do that. This was the first time Defendant was ever told he could

     not do this; previously, Defendant had always been able to choose the most

     appropriate carrier for a client, regardless of the carrier’s geographic location.

     USI was building walls that prevented Defendant from providing his clients

     with the best options and services possible.

    In or about January of 2021, USI informed Defendant that only producers

     assigned to the Mountain Region were going to get Mountain Region

     prospects. This affected several producers, including Defendant, who had

     developed clients in the Mountain Region and who had been promised


                                     - 27 -
                    Tilleman’s Answer to Plaintiff’s Complaint
       Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 28 of 30



            referrals to Mountain Region prospects. It also contradicted earlier

            statements Defendant had received from USI management that there were no

            lines or territories at USI and that Defendant could prospect for clients

            anywhere. Moreover, this new policy only applied to CIS legacy brokers. USI

            brokers who did not come over from CIS were allowed to prospect in any

            region they wanted.

     13. Without admitting that Defendant is at fault in any way or that Plaintiff has

incurred any damages, and solely for the purpose of stating this defense, any award to

Plaintiff under its claims is barred on the ground that every action taken by Defendant

constituted a good faith belief that such action was lawful.

     14. To the extent Plaintiff has suffered any harm, such harm is calculable, and

pecuniary compensation would afford adequate relief.

     15. To the extent Plaintiff has suffered any damages, any damages awarded to

Plaintiff must be reduced on the basis of Plaintiff’s failure and refusal to make reasonable

efforts to mitigate, minimize, or avoid any alleged damages, including by making

competitive offers to provide products and services.

     16. Plaintiff’s damages, if any, were caused by the conduct of other individuals or

business entities over whom Defendant had no control and for whose actions he should

not be held responsible.

     17.   Plaintiff’s claim for injunctive relief should be dismissed, in whole or in part,

because Plaintiff cannot show the existence of irreparable harm or the absence of an

adequate remedy at law.


                           Affirmative Defenses Reserved

     Defendant reserves the right to amend these affirmative defenses to add, delete, or

modify defenses based upon legal theories that might or will be divulged through

clarification of pleadings, through discovery, or through further legal analysis.


                                            - 28 -
                           Tilleman’s Answer to Plaintiff’s Complaint
  Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 29 of 30



                          Demand for Jury Trial

Defendant demands a jury trial of all claims and defenses triable by jury.



        Respectfully submitted this 22nd day of April, 2021.

                                          OWEN, McCREA LINSCOTT PLLC

                                                 /s/ Regina M. McCrea
                                          Regina M. McCrea, ISB No. 6845
                                          Email: rmccrea@omllaw.com
                                          OWEN, McCREA LINSCOTT PLLC
                                          6500 N. Mineral Drive, Suite 103
                                          Coeur d’Alene, ID 83815
                                          Telephone: (208) 762-0203

                                          Debra L. Fischer
                                          Email: debra.fischer@morganlewis.com
                                          Seth M. Gerber
                                          Email: seth.gerber@morganlewis.com
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          2049 Century Park East, Suite 700
                                          Los Angeles, CA 90067
                                          Telephone: (310) 907-1000
                                          Facsimile: (310) 907-1001

                                          Attorneys for Defendant Lee Tilleman




                                      - 29 -
                     Tilleman’s Answer to Plaintiff’s Complaint
         Case 3:21-cv-00083-BLW Document 19 Filed 04/22/21 Page 30 of 30



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22nd day of April, 2021, I electronically filed the
foregoing with the Clerk of the U.S. District Court using the CM/ECF system, which sent
notice to the following persons:

D. John Ashby ........................................................................... jashby@hawleytroxell.com
William K. Smith ..................................................................... wsmith@ hawleytroxell.com
Hawley Troxell Ennis & Hawley LLP
877 Main Street, Suite 1000
PO Box 1617
Boise, ID 83701-1617

Lindsey D.G.Dates ................................................................................... ldates@btlaw.com
Barnes & Thornburg LLP
1 N. Wacker Dr., Ste. 4400
Chicago, IL 60606

                                                                 s/ Regina M. McCrea
                                                                Regina M. McCrea
                                                                Owens, McCrea & Linscott




                                                       - 30 -
                                   Tilleman’s Answer to Plaintiff’s Complaint
